Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Ian Smalling, N.P.,
(NPI: 1114971033),

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-13-1016
Decision No. CR2971

Date: October 28, 2013

DECISION

Petitioner, Ian Smalling, N.P., is a family nurse practitioner who applied for enrollment in
the Medicare program. The Centers for Medicare & Medicaid Services (CMS) granted
his application, effective October 9, 2012. Petitioner now challenges that effective date.

For the reasons set forth below, I find that CMS appropriately granted Petitioner’s
enrollment effective October 9, 2012.

Background

Petitioner is a family nurse practitioner and member of the Oakbend Medical Group. On
December 27, 2011, he submitted an enrollment application (form CMS 855R) to the
(then) Medicare contractor, Trailblazer Health Enterprises, LLC, and asked that his
benefits be reassigned to the group practice. CMS Ex. 1. The application was signed by
Petitioner and by Donna Ferguson, as the “authorized official” for the group practice, i.e.,
the individual whose signature legally and financially binds that supplier. CMS Ex. 1 at
4. However, according to the contractor’s records, Donna Ferguson was not the
practice’s authorized official. She had tried to add her name to the supplier’s approved
list, but the form she signed and submitted to the contractor was outdated and therefore

unacceptable. For this reason, and because the contractor had not received some
additional requested information, the contractor denied the application, although it
offered Petitioner the opportunity to submit a corrective action plan. CMS Ex. 9.

Petitioner submitted a second application (form CMS 855R), which the current
contractor, Novitas Solutions, Inc., received on October 9, 2012. CMS Ex. 2. The
practice’s regional practice manager signed as the authorized official. CMS Ex. 2 at 9.
The contractor approved this application, with an effective date of October 9, 2012.

Petitioner sought reconsideration challenging that effective date. In a reconsidered
determination dated May 17, 2013, a contractor hearing specialist affirmed the October 9
effective date. CMS Ex. 3. Petitioner requested a hearing before an administrative law
judge (ALJ), and the matter was assigned to me. | issued a prehearing order directing the
parties to submit written briefs, lists of proposed witnesses and proposed exhibits. I
directed the parties to include, as an exhibit, the written direct testimony of any proposed
witness. Acknowledgment and Pre-hearing Order (July 18, 2013). With its brief, CMS
submitted nine exhibits (CMS Exs. 1-9). CMS listed no witnesses and provided no
witness declarations.

In the absence of any objections, I admit into evidence CMS Exhibits 1-9.

Petitioner submitted three exhibits (P. Exs. 1-3), including the written declaration of one
proposed witness (P. Ex. 3). CMS has objected to my admitting Petitioner’s Exhibits |
and 2, because these documents were not submitted at the contractor level of review.
Under the regulations governing these proceedings, I may admit new documentary
evidence only if I find good cause for the Petitioner’s submitting the evidence for the first
time at the ALJ level. 42 C.F.R. §498.56(e). Ineed not rule on the good cause question,
iowever, because the regulations also direct me to admit only evidence that is relevant
and material; I find that Petitioner’s proposed exhibits are not relevant or material.

42 C.F.R. 498.60. Petitioner’s Exhibits | and 3 challenge the contractor’s denial of
Petitioner’s December 27, 2011 enrollment application. As discussed below, I have no
authority to review that determination.

Petitioner’s Exhibit 2 is a list of claims for services the practice provided before the
effective date of Petitioner’s (and his colleagues’) Medicare enrollments. That he may
ave provided otherwise-reimbursable services to Medicare beneficiaries for which the
practice will not be reimbursed is irrelevant. A prospective supplier is simply not entitled
to Medicare payment for those services because he was not enrolled in the program when
e provided them. See US Ultrasound, DAB No. 2302, at 8 (2010).

I therefore decline to admit Petitioner’s Exhibits 1-3.
Because there are no witnesses to cross-examine, an in-person hearing would serve no
purpose, I close the record and decide the case. See Acknowledgment and Pre-hearing
Order at 6 Ff 10-11.

Discussion

I. CMS properly determined the effective date for
Petitioner’s Medicare enrollment, because the evidence
establishes that he submitted his subsequently-approved
enrollment application on October 9, 2012, and his
effective date can be no earlier than the date he filed that
enrollment application.'

To receive Medicare payments for services furnished to program beneficiaries, a
Medicare supplier must be enrolled in the Medicare program. 42 C.F.R. § 424.505.
“Enrollment” is the process used by CMS and its contractors to: 1) identify the
prospective supplier; 2) validate the supplier’s eligibility to provide items or services to
Medicare beneficiaries; 3) identify and confirm a supplier’s owners and practice location;
and 4) grant the supplier Medicare billing privileges. 42 C.F.R. § 424.502. To enroll in
Medicare, a prospective supplier must complete and submit an enrollment application.

42 C.F.R. §§ 424.510(d)(1), 424.515(a). An enrollment application is either a CMS-
approved paper application or an electronic process approved by the Office of
Management and Budget. 42 C.F.R. § 424.502.

When CMS determines that a physician or nonphysician practitioner meets the applicable
enrollment requirements, it grants him Medicare billing privileges, which means that he
can submit claims and receive payments from Medicare for covered services provided to
program beneficiaries. For physicians and nonphysician practitioners, the effective date
for billing privileges “‘is the /ater of the date of filing” a subsequently approved
enrollment application or “the date an enrolled physician or nonphysician practitioner
first began furnishing services at a new practice location.” 42 C.F.R. § 424.520(d)
(emphasis added).”

Thus, pursuant to 42 C.F.R. 424.520(d), Petitioner’s effective date of enrollment is
October 9, 2012, the date he filed the application.

' My findings of fact/conclusions of law are set forth, in italics and bold, in the
discussion captions of this decision.

> Ifa physician meets all program requirements, CMS allows him to bill retrospectively
for up to “30 days prior to their effective date if circumstances precluded enrollment in
advance of providing services to Medicare beneficiaries.” 42 C.F.R. § 424.521(a)(1).
2. I have no authority to review the contractor’s denial of Petitioner’s
December 27, 2011 application, because Petitioner did not request
reconsideration of that denial, and I may only review reconsidered
determinations.

Petitioner nevertheless argues that, when his December 2011 application was signed and
filed, Donna Ferguson was, in fact, the duly appointed authorized or delegated official.
According to Petitioner, the contractor should therefore have approved that application,
which would have made Petitioner’s Medicare enrollment effective December 27, 2011.
But Petitioner has waived his right to challenge the contractor’s denial of his December
27 application, because he did not timely appeal that determination.

CMS’s determination to deny a supplier’s Medicare enrollment is an “initial
determination” that is subject to review under the procedures set forth in 42 C.F.R. Part
498. 42 C.F.R. §§ 498.3(a)(1), (b)(17). An initial determination is binding unless
reconsidered or otherwise reversed or modified. 42 C.F.R. § 498.20(b).

A supplier or prospective supplier dissatisfied with an initial determination may request
reconsideration by filing a written request within 60 days from receipt of the notice of the
initial determination. 42 C.F.R. §§ 498.5(d)(1), 498.5(I)(1), 498.22. If CMS (or its
contractor) receives a properly-filed request for reconsideration, it makes a reconsidered
determination affirming or modifying the initial determination. 42 C.F.R. § 498.24(c). A
supplier or prospective supplier dissatisfied with a reconsidered determination is entitled
to a hearing before an ALJ. 42 C.F.R. §§ 498.5(d)(2), 498.5(1)(2). The regulations do
not provide for a hearing in the absence of a reconsidered determination. Denise A.
Hardy, D.P.M., DAB No. 2464, at 4-5 (2012); Hiva Vakil, DAB No. 2460, at 4-5 (2012).

In its February 28, 2012 notice, which advised Petitioner that his application was denied,
the contractor also told Petitioner that, if he disagreed, he could request reconsideration
before a contractor hearing officer. It warned that “[flailure to timely request a
reconsideration is deemed a waiver of all rights to further administrative review.” CMS
Ex. 9. Petitioner did not request reconsideration. The contractor’s denial of his
December 2011 application is therefore binding and not reviewable in this forum.

Conclusion

Because Petitioner’s approved enrollment application was filed on October 9, 2012, the
contractor properly granted his Medicare enrollment effective that date.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

